Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 16-18, 25, and 123-124are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jennings et al. (U.S. 2010/0018721A1). 
Regarding claim 1, Jennings et al. disclose a tool (40, fig. 1) for gaining lateral access to a well (60) via a lateral access passage (56; refer to para 0028), the tool (40) comprising a head portion (26, see figs. 2 and 6a, 6b), the head portion (26) comprising an attachment (80) and an adapter (see fig. 6b below) for removably mounting the attachment (80; see fig. 6b below), wherein the attachment (80) is configured to be 
Regarding claim 3, Jennings et al. disclose wherein the fluid transmission conduit (27) is arranged to be rotationally driven (by rotation of drive shaft 45).  
Regarding claim 4, Jennings et al. disclose wherein the fluid transmission conduit comprises a first fluid passageway (fig. 6b: passage in 22) arranged to deliver fluid to the head portion (26), and a second fluid passageway (passage in 40) in the head portion (see fig. 6b).  
Regarding claim 16, Jennings et al. disclose wherein the head portion (26) is configured to hold the fluid transmission conduit (27) for forward advancement therewith (see fig. 1) and the tool (40) comprises a flexible conduit portion extending forwardly of the head portion (see fig. 1: flexible portion bending into the well).  
Regarding claim 17, Jennings et al. disclose a nozzle (21, fig. 9) located at the front end of the flexible conduit portion (see fig. 9 and refer to para 0038).  

Regarding claim 123, Jennings et al. disclose wherein the attachment (123) is one of a socket member or a sealing device (attachment 80 can be considered a sealing device or a socket).
Regarding claim 25, Jennings et al. disclose a method of gaining lateral access to a well (60, see fig. 1) via a lateral access passage (56; refer to para 0028), using a tool (40, fig. 1) comprising a head portion (26), the head portion (26) comprising an attachment (80) and an adapter (see fig. 6b above) for removably mounting the attachment (80; see fig. 6b above), the attachment (80) being configured to be rotationally locked to the head portion (40; fig. 6b: attachment 80 is rotated into 40), the tool (40) further comprising a fluid transmission conduit (56; refer to para 0028) for delivering fluid to at least one of the head portion (26) and a location forwardly of the head portion (see fig. 6b and refer to para 0038), the method comprising forwardly advancing the head portion at least towards the lateral access passage (see fig. 1), and transmitting rotational drive (by rotation of drive shaft 45) to the head portion (26) and the attachment (para 0038: element 22 rotates which will also cause rotation of the attachment since they are connected to each other).
Regarding claim 124, Jennings et al. disclose the method comprises carrying out at least one operation, wherein the at least one operation comprises at least one of: delivering fluid via the fluid transmission conduit (27) to the head portion (26); and .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (U.S. 2010/0018721A1), in view of W.G. Heaphy (U.S. 3076513).
Regarding claim 19, Jennings et al. teach all the features of this claim as applied to claim 16 above; however, Jennings et al. fail to teach wherein the flexible conduit portion comprises a helically wound wire with an internal axially extending passage.  
W.G. Heaphy discloses a flexible conduit (24) comprising a helically wound wire (27) with an internal axially extending passage (23, 26, see fig. 1 and refer to col. 2 lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jennings et al. to have the flexible conduit portion comprises a helically wound wire with an internal axially extending passage, as taught by W.G. Heaphy since its known to reinforce flexible conduits such as hoses with helical wires. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (U.S. 2010/0018721A1), in view of Mackenzie et al. (U.S. 2014/0053874A1).
Regarding claim 20, Jennings et al. teach all the features of this claim as applied to claim 16 above; however, Jennings et al. fail to teach wherein the flexible conduit portion comprises a fluid containing material such as a plastics material.  
Mackenzie et al. disclose a flexible hose (18) comprising a plastic inner core, plastic outer layer (refer to paragraph 0037). 
. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al. (U.S. 2010/0018721A1), in view of Stephenson (U.S. 4356582).
Regarding claim 22, Jennings et al. teach all the features of this claim as applied to claim 1 above; however, Jennings et al. fail to teach a brush is attached to the head portion, and wherein the brush is arranged to undergo at least one of rotation and axial reciprocation.
Stephenson discloses a pool sweep brush (22) comprising a flexible hose (18), wherein the flexible hose (18) rotates which rotates the brush (22) to clean the pool (refer to col. 3 lines 31-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jennings et al. to have a brush attached to the head portion, and wherein the brush is arranged to undergo at least one of rotation and axial reciprocation, as taught by Stephenson, for the purpose of cleaning the well annulus before pumping fluid through the conduit. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, Jennings et al. disclose a tool (40, fig. 1) for gaining lateral access to a well (60) via a lateral access passage (56; refer to para 0028), the tool (40) 
However, Jennings et al. fail to teach the shaft being coupled to a rotatable drive member configured to be rotatably driven such that rotation of the shaft causes axial forward movement of the shaft and wherein the fluid transmission conduit is arranged to be axially forwardly movable with the shaft, wherein the fluid transmission conduit is arranged to switch between a shaft following mode in which it is axially forwardly movable with the shaft and a shaft release mode in which it is axially forwardly movable relative to the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Allowable Subject Matter
Claim 7 is allowed.
Claims 5, 8-11, 13-14, 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection over Jennings et al. (U.S. 2010/0018721A1) above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.A/
07/23/2021



/Nicole Coy/Primary Examiner, Art Unit 3672